Hooper Holmes 2009 Second Quarter Financial Results August 07, 2009 Operator:Ladies and gentlemen, thank you for standing by, and welcome to the Hooper Holmes 2009 Second Quarter Financial Results Conference Call on the 7th of August, 2009. Throughout today's recorded presentation, all participants will be in a listen-only mode. After the presentation, there will be an opportunity to ask questions. If any participant has difficulties hearing the presentation, please press the star followed by the zero on your telephone for operator assistance. I'll now hand the conference over to Mr. Andrew Berger. Please go ahead, sir Andrew Berger:Thank you. On behalf of the management of Hooper Holmes, we are extremely pleased that you have taken the time to participate in our conference call, and thank you for joining us to discuss the company's 2009 second quarter financial results and business outlook. Before I introduce management, I would like to remind everyone that certain statements made during the course of this conference call, especially those that state management's intentions, hopes, beliefs, expectations or predictions for the future, are forward-looking statements. It is important to remember that the company's actual results could differ materially from those projected in such forward-looking statements. Additional information concerning factors that could cause actual results to differ materially from those in the forward-looking statements is contained in the company's annual report on Form 10K, copies of which may be obtained by contacting either the company or the SEC. By now, you should have received a copy of the news release which was issued this morning before the market opened. If you have not received a copy, please call me, Andrew Berger, at 216-464-6400, and I will send a copy to you. Participating in the call today are Roy Bubbs, Hooper Holmes' President and Chief Executive Officer and Michael Shea, Senior Vice President and Chief Financial Officer and Treasurer. At this time I will turn the call over to Roy Bubbs. Roy. Roy Bubbs:Thank you, Andy, and good morning, everyone, and thank you for joining us today. Before we begin, I hope you saw our announcement earlier this week regarding Larry Ferguson's election as Chairman of the Board. Larry has deep experience in the health care information technology area. He has consistently built shareholder value as a manager and a director of many businesses. Our skills and values are complementary, and I believe we are going to work very well together. Both Larry and Ron Aprahamian joined the board as new directors in May. We had them immediately meet with Mike Shea and our divisional heads for a deep dive on our business strategies, tactics and financials. They now have a better understanding of the business, and I'm very pleased to welcome them both to Hooper Holmes. Let's take a look at the quarter. The results we announced this morning reflect the tough decisions we continue to make to reduce costs. As one example, excluding accelerated depreciation on our current IT system, our SG&A expenses for Q2 were 10% below that of the prior year. Costs that are not supported by revenue are being cut. At the same time, we will not allow cost cuts to impact our ability to deliver high quality services. Our goal is to continue to shift from fixed to variable costs whenever possible. One of the best examples of this is the major changes we're making in the cost structure of Underwriting Solutions business. Demand for outsourced underwriting services has declined significantly as a result of the economy. Earlier this week, we announced that we have combined Underwriting Solutions with Infolink in a new division called Hooper Holmes Services. These businesses lost over $2 million in the first half of this year. By reducing head count, consolidating locations and moving to a variable cost, we expect this new division to be at least break even by the end of the fourth quarter. Bringing these capabilities together help us better meet customers’ needs, as well as improve financial performance. Outsourced underwriting has become just one part of the case management, risk assessment health information services this new division is bringing to its customers. We believe that the entire life insurance industry is down between 15 to 20% as a result of the economy. Against this backdrop, we believe Portamedic continues to take back market share. Compared to the prior year, exam units declined 9% in the second quarter, an improvement from a 10% decline in first quarter and 12% in the fourth quarter. Looking ahead, due to seasonality, we are forecasting a decline in the third quarter that should be partially offset by sales to three new carriers that are coming on board right now. The Portamedic team has done a lot of give insurance agents and brokers good reason to use our Paramedic Exam Services. Our Managed Scheduling Center will be fully deployed by the end of September. So far, we have reduced our cycle time by two days, which means that we believe Portamedic is the fastest exam company servicing the insurance industry. In a few moments I will talk about more improvements we are making in Portamedic. If I may turn to the laboratory testing. Compared to last year, Heritage Labs has recovered approximately half the revenues lost from one large customer which we previously disclosed. Looking ahead, we expect new insurance testing revenues from four new customers that are now on board, as well as continued growth in our Appraise line of testing products. Our Health and Wellness business continues to meet our expectations. We signed four new Wellness customers during the second quarter, and we expect revenue growth in the third and fourth quarter. We also launched a new web portal to help us continue to build our network of trained and certified examiners. Examiners are now using the portal to self-schedule for screening assignments and continue to deepen their skills and training. Let me sum up our most important goals. First, continuous cost control has become a way of life at Hooper Holmes. We have reduced our cost structure to match current revenues. Wherever possible, we are replacing fixed cost with variable cost in consolidating locations and staff. We have addressed the performance of our Underwriting Solutions business. We expect this business will be at least break even by the end of the fourth quarter. Second, we are working to grow top-line revenues. In a tough economy, Portamedic is taking back market share. We are scheduling exams faster, giving agents and brokers good reasons to order our services. Heritage Labs is adding insurance testing customers and growing its line of testing products. Health and Wellness is a bright spot, continuing to meet our expectations for growth. In a challenging economy and with a seasonal business, we believe we are making progress in turning Hooper Holmes around. Looking at the sum of the cost control and revenue initiatives we have in place, our goal is to achieve a minimum 5% profitability in 2010. That's a goal, not guidance. We have a clear strategy to support this 5% profitability goal. We are reducing our operation costs. We are working to eliminate the cause of a $2 plus million cash drain in the first half of the year for Underwriting Solutions and Infolink. We are improving our work flow, scheduling and completing insurance exams faster and more accurately at a lower cost. We are automating the health exam process. The insurance industry still runs on a significant amount of paper, and we believe we can leverage our technology to eliminate a lot of it. Looking ahead, we believe our data assets will eventually become a valuable commodity. Heritage Labs has already used its data base of millions of test results to help insurance companies improve underwriting performance. We believe automation of other health exam data will only become more important because healthcare reforms depend upon ability to measure outcomes and results. Finally, our work in the first half of the year with Leerink Swann confirmed that we have new opportunities to create and deliver new healthcare services. We believe our nationwide examiner network, testing laboratories, low cost structure and efficient operating platform can help hospitals, doctors and patients around the country. During the first half of the year, we signed several small new contracts to support research universities and clinical trial companies. We believe growth in these markets is important to our future success. Before I turn the call over to Mike for the numbers, I'd like to point out that we continue to maintain a strong balance sheet.
